OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The suppression court’s undisturbed finding that defendant *731abandoned the bag when he "flew out” of the livery cab is supported by the record and thus beyond further review by this Court (see, People v Hollman, 79 NY2d 181, 193-194; People v Harrison, 57 NY2d 470, 478). The record supports the hearing court’s inference that when defendant exited the cab in an abrupt manner and without ever having been directed to do so by the police, he would have run away had one of the police officers not blocked his path.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.
Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa and Smith concur.